Citation Nr: 1602127	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  10-38 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a right hip disability. 

3.  Entitlement to service connection for a left ankle disability. 

4.  Entitlement to service connection for Eustachian tube dysfunction. 

5.  Entitlement to service connection for a right leg disability. 

6.  Entitlement to an initial rating for degenerative disc disease of the thoracolumbar spine in excess of 0 percent for the period from September 1, 2007, to November 23, 2014, and in excess of 10 percent for the period beginning November 24, 2014.   


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from June 1987 to August 2007. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in September 2014.  Subsequent to this remand, a previous issue on appeal, a claim for service  connection for a left leg disability, was granted by a February 2015 rating decision.  As such, this issue no longer warrants appellate review.  The February 2015 rating decision also granted an increased rating for the service connected degenerative disc disease of the thoracolumbar spine of 10 percent, effective from November 24, 2014.  As higher ratings for this disability are available both before and after November 24, 2014, and the Veteran is presumed to seek the maximum available benefit for a disability, the appeal with respect to the propriety of the compensation assigned for degenerative disc disease of the thoracolumbar spine remains on appeal as characterized on the Title Page above.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2013, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).

This appeal is now being processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The decision with respect to the compensation assigned for degenerative disc disease of the thoracolumbar spine is set forth below.  The remaining issues on appeal require additional development and will be addressed in the REMAND that follows this decision.  

FINDINGS OF FACT

1.  For the period from September 1, 2007, to November 23, 2014, service connected residuals of degenerative disc disease of the thoracolumbar spine did not result in forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; a vertebral body fracture with loss of 50 percent or more of the height; incapacitating episodes of intervertebral disc syndrome (IDS) having a total duration of at least one week but less than two weeks during a 12 month period; or objective neurological abnormalities other than radiculopathy of the left leg. 

2.  For the period beginning November 24, 2014, service connected residuals of degenerative disc disease of the thoracolumbar spine did not result in flexion of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; ankylosis; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of IDS having a total duration of at least two weeks but less than four weeks during a 12 month period; or objective neurological abnormalities other than radiculopathy of the left leg. 

CONCLUSION OF LAW

The criteria for an initial rating for degenerative disc disease of the thoracolumbar spine in excess of 0 percent for the period from September 1, 2007, to November 23, 2014, and in excess of 10 percent for the period beginning November 24, 2014, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5242 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The issue adjudicated herein with respect to the compensation assigned for degenerative disc disease of the thoracolumbar spine stems from the initially assigned rating for such disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the U. S. Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess, supra, 19 Vet. App. 473, 490 (2006).  In this case, service connection for degenerative disc disease of the thoracolumbar spine was granted and an initial rating assigned by the August 2008 rating decision rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating for his service-connected degenerative disc disease of the thoracolumbar spine, no additional 38 U.S.C.A. § 5103(a) notice is required with respect to this matter because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post service treatment records have been obtained, as have lay statements submitted by the Veteran.  The Veteran was also afforded VA examinations in June 2008 and November 2014 addressing the service connected lumbar spine disability.  In their totality, the reports from these examinations and the other clinical evidence of record is adequate to make the determinations below with respect to the proper compensation to be assigned for the disability at issue.  The Board finds these examinations adequate to make these determinations as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria and providing sufficient detail so as to allow the Board to make fully informed determinations with respect to the matter adjudicated below.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Therefore, the Board finds that the examination reports of record are adequate to make the rating determinations herein, and no further examinations to make these determinations are necessary. 

As requested in the September 2014 remand, the Veteran was issued a letter in October 2014 requesting that he provide any pertinent treatment reports and complete authorization to obtain any relevant private treatment reports.  No response to this letter is of record.  Additional VA outpatient treatment reports were obtained, dated at the time of this writing through January 2015, and as the reports from the November 2014 VA examination are in accord with the directives of the September 2014remand, the Board finds that there has been substantial compliance with the Board's remand directives concerning the matter adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).   

As previously indicated, in May 2013, the Veteran received an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2013 hearing, the undersigned noted the matter for consideration herein; namely, the severity of the service connected lumbar spine residuals at issue.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, as requested in the Board's September 2014 remand.  As noted above, there has been substantial compliance with such remand directives; as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim adjudicated herein.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board may proceed to adjudicate the matter addressed below.  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claim adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify with respect to issue adjudicated herein in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the issue decided below, at least insofar as any errors committed were not harmful to the essential fairness of the decision with respect to such issue.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim adjudicated herein.   

II.  Analysis

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.   See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.   

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45. The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 , which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 
38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for lumbar spine disabilities if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour, or a vertebral body fracture with loss of 50 percent or more of the height.

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

IDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least one week but less than two weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The Veteran's service-connected lumbar spine disability is currently evaluated pursuant to DCs 5237-5242 (DC 5237 provides a rating for lumbosacral or cervical sprain; DC 5242 provides a rating for degenerative arthritis of the spine; and hyphenated DC numbers reflect the assignment of a rating under the first DC number using the criteria of the second DC.  See 38 C.F.R. § 4.27.)  As such, the service-connected spine disability at issue may be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation.  

Summarizing the pertinent clinical and procedural history with the above legal criteria in mind, the STRs reflect treatment for back pain, and the first VA examination conducted after service in June 2008 reflects the Veteran reporting a history of low back pain since 1992 with episodes of recurrent back pain thereafter.  His back was asymptomatic at the time of this examination, and he indicted that he "baby[s]" his back to prevent a recurrence of back pain.  He stated that he was able to walk one to two miles and that he was able to stand for up to 30 minutes at a time.  The examiner stated that the lumbar spine disability resulted in no significant occupational effects. 

The physical examination in June 2008 showed normal motion in the  thoracolumbar spine; namely, 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  Such motion combined to 240 degrees.  Motion was painless and there was no tenderness or spasms upon palpation of the thoracolumbar spine.  Repetitive motion resulted in no additional limitation of motion and ambulation was normal.  X-ray reports from February 2008 demonstrating mild spondyloses and mild degenerative disc disease at L5-S1 were discussed.  The pertinent diagnosis following the examination was degenerative disc disease of the lumbar spine and mechanical low back strain, "currently asymptomatic."  

At the November 2014 VA examination, the Veteran reported that his lumbar spine disability had not changed since 2008.  He reported monthly episodes of back pain lasting two to three days that he treated himself with other the counter medications and stretching exercises.  The Veteran stated that he had not lost any time from work during the past year due to his back disability.  Flare-ups of moderate pain, occurring monthly and lasting one to two days that impacted ambulation, were described.  Range of motion testing again resulted in normal motion as was shown at the June 2008 VA examination.  No pain with motion or weight-bearing was observed and there was no spinal tenderness.  The examiner was not able to say whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time without resorting to speculation.  Guarding of the thoracolumbar spine that did not result in an abnormal gait or abnormal spinal contour was described.  The Veteran did not have spasms or localized tenderness and there was no ankylosis.  The straight leg raising test was negative and there was no radiculopathy aside from that involving the left lower extremity (symptomatology for which service was granted by the February 2015 rating decision referenced in the Introduction).  There were no other neurologic abnormalities or findings such as bowel or bladder problems or pathologic reflexes.  It was noted that the Veteran had experienced incapacitating episodes of IDS but none that required bed rest in the prior 12 months.  The examiner stated the Veteran's back disability did not impact his ability to work.  

VA outpatient treatment reports dated through January 2014 do not reflect clinical findings that differ in any significant degree-as relevant to rating criteria-from those demonstrated at the VA examinations discussed above. 

As indicated, a February 2015 rating decision increased the rating for the service connected lumbar spine from 0 to 10 percent effective from November 24, 2014, the date of the November 2014 VA examination set forth above that demonstrated guarding not resulting in abnormal gait or an abnormal spinal contour, one of the criteria listed for a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  As such, the first matter for consideration is whether a 10 percent rating may be assigned prior to November 24, 2014.  AB v. Brown, supra.  Such a rating would be warranted if the service connected lumbar spine resulted in forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; a vertebral body fracture with loss of 50 percent or more of the height; incapacitating episodes of IDS having a total duration of at least one week but less than two weeks during a 12 month period; or objective neurological abnormalities.  

As set forth above, the June 2008 VA examination showed full thoracolumbar spine motion, and there otherwise being no clinical evidence prior to November 24, 2014, demonstrating the loss of motion required for a 10 percent rating, a 10 percent for the service connected lumbar spine disability cannot be assigned prior to November 24, 2014 on the basis of limitation of motion.  As the June 2008 VA examination did not reflect spams, localized tenderness, guarding, a vertebral body fracture, incapacitating episodes of IDS, or any objective neurological abnormalities aside from the radiculopathy in the left leg reflected by the rating assigned for such disability, and such manifestations were not shown by any other evidence prior to November 24, 2014, there is otherwise no basis to assign a 10 percent schedular rating prior to that date.  38 C.F.R. §§ 3.400, 4.71a, DCs 5237-5242.   

As for a rating in excess of 10 percent for the period beginning November 24, 2014, such a rating would be assignable if there was evidence during this period of  flexion of the thoracolumbar greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; ankylosis, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of IDS having a total duration of at least two weeks but less than four weeks during a 12 month period; or objective neurological abnormalities. 

The November 2014 VA examination showed full thoracolumbar spine motion, and there otherwise being no clinical evidence for the period beginning November 24, 2014, demonstrating the loss of motion required for a 20 percent rating, a 20 percent for the service connected lumbar spine disability cannot be for the period beginning November 24, 2014, on the basis of limitation of motion.  Moreover, as the  November 2014 VA examination did not result in ankylosis, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of IDS having a total duration of at least two weeks but less than four weeks during a 12 month period; or any objective neurological abnormalities aside from the radiculopathy in the left leg reflected by the rating assigned for such disability; and such manifestations were not shown by any other evidence for the period beginning  to November 24, 2014; there is no otherwise no basis to assign a 20 percent schedular rating for the period beginning November 24, 2014.  38 C.F.R. §§ 3.400, 4.71a, DCs 5237-5242.   

The Board further finds that additional staged schedular ratings for the service connected manifestations addressed above are not warranted as his symptomatology has otherwise remained stable throughout the appeal.

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, the reports from the examinations discussed above document consideration of these principles, to include repetitive motion.  There is no indication that further increased compensation would be warranted under these principles.  

In making its determinations above, the Board has considered carefully the Veteran's contentions with respect to the nature of the service-connected manifestations at issue, to include in sworn testimony to the undersigned at the May 2013 hearing, and notes that his lay testimony is competent to describe certain symptoms associated with these manifestations.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected manifestations at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected manifestations at issue.   

The Board also has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disability at issue with the established criteria found in the rating schedule.  The Board finds that the disability at issue is fully addressed by the rating criteria under which such disability is rated.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria.  Moreover, the service-connected lumbar spine disability requires application of the holding in Deluca and Mitchell which require, in turn, consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected manifestations addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected manifestations addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that, in addition to the disability addressed in the adjudication above, the Veteran is in receipt of service connection for sleep apnea, tinnitus, flatfoot, scars, and left lower extremity radiculopathy.  In Johnson v. McDonald, 762 F3.d 1362 (2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service-connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for an increased rating for the service connected lumbar spine disability is the only increased rating claim to be adjudicated at this time, this is the only disability that must be considered in the extra-schedular analysis.

Furthermore, the Board notes that under Johnson, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Board acknowledges the Court decision in Rice v Shinseki, 22 Vet App 447 (2009) holding that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, there is no indication that the service connected lumbar spine disability has rendered the Veteran unemployable; the June 2008 VA examination noted that the spine disability did not result in any significant occupational effects; and the conclusion following the November 2014 VA examination was that the service connected spine disability did not impact his ability to work and the Veteran himself stated at this examination that he had not missed any time from work in the last 12 months due to his lumbar spine disability.  Therefore, the issue of entitlement to a TDIU is not raised in this appeal. 

In sum, the preponderance of the evidence is against the assignment of an initial rating for degenerative disc disease of the thoracolumbar spine in excess of 0 percent for the period from September 1, 2007, to November 23, 2014, and in excess of 10 percent for the period beginning November 24, 2014.  As such, the benefit of the doubt doctrine is not applicable with respect to this matter, and entitlement to an initial rating for degenerative disc disease of the thoracolumbar spine in excess of 0 percent for the period from September 1, 2007, to November 23, 2014, and in excess of 10 percent for the period beginning November 24, 2014, 
must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.   


ORDER

An initial rating for degenerative disc disease of the thoracolumbar spine in excess of 0 percent for the period from September 1, 2007, to November 23, 2014, and in excess of 10 percent for the period beginning November 24, 2014, is denied.   


REMAND

Regretfully, review of the record compiled since the September 2014 remand does not reflect substantial compliance with the directives of this remand with respect to the claims for service connection remaining on appeal.  A remand confers on the claimant, as a matter of law, the right to compliance with the remand order.  Stegall,  D'Aries, supra; see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As such, the claims for service connection remaining on appeal must again be remanded for further development. 

The instructions for the VA examination requested by the September 2014 remand with respect to the claims for service connection on appeal requested answers to the following: 

(A) Since the filing of the claims for service connection for right shoulder, right hip, and left ankle disabilities and Eustachian tube dysfunction in January 2008, and the claim for service connection for a right leg disability in August 2009, has there been any disability associated with these conditions that is at least as likely as not (at least a 50-50 probability) related to the Veteran's active military service? 

(B) With respect to the examination addressing the claims for service connection for right hip and right leg disabilities, the examiner must answer the following questions: 

(1) Identify all disabilities of the right hip, and right leg.  For each disability found state whether it is at least as likely as not (at least a 50-50 probability) related to service, including any incident of service. 

(2) Does the Veteran's right leg shortening represent a (1) congenital defect or (2) a congenital disease? (The term 'defect' is broadly defined as a structural or inherent abnormality or condition that is more or less stationary in nature.) (The term 'disease' is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.) 

(3) If it is determined that the right leg shortening is a congenital defect, please opine whether it is at least as likely as not (at least a 50-50 probability) that the Veteran incurred a disease or injury superimposed upon such defect during service and, if so, whether he incurred a right hip disability due to such a superimposed disease or injury or whether such superimposed injury aggravated (increased the severity) a hip disability beyond the natural progress of the disability.  If so, identify that aspect of the disability which is due to such aggravation.

(4) If it is determined that the right leg shortening is due to a congenital disease, please opine whether the disease due to right leg shortening was aggravated by service.  In making this determination, the examiner must determine - whether such disease (1) clearly and unmistakably (i.e., highest degree of medical certainty) existed prior to the Veteran's active service and (2) clearly and unmistakably WAS NOT aggravated by such service.  If the opinion with regard to aggravation is positive to the Veteran, the examiner is to opine as to whether it is at least as likely as not that the Veteran sustained a right hip disability as a result of any disability associated with a right leg shortening that was aggravated by service. The examiner should also address whether any disability which is the result of such aggravation increased the severity of the right hip disability beyond the natural progress of the disability.

Each examiner was to consider the statements from the Veteran, to include those pertaining to the incurrence and continuity of symptomatology of the conditions at issue, as well as self-treatment of these conditions.  In this regard, and as relevant to the competency of the Veteran's statements, he has some medical knowledge gained by way of his training and experience as an emergency medical technician (EMT), a fact documented by the record.  

As indicated, the remand instructions requested that the examiner provide opinions as to whether any relevant disability shown at any time since the claims were filed was related to service.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability for the purpose of service connection  is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289(2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  

However, the opinions rendered following the November 2014 VA examinations were almost in their entirety based on a finding that no relevant disability was shown at these examinations, or, in part, incorrectly stated that there was no evidence of relevant post-service disability-some of which was described in the body of the September 2014 remand.  Moreover, the discussion in the reports from this examination with regard to the shortening in the right leg merely mentioned that such was "a common finding[] in the general population as well as Army recruits," and discussed the linkage between such shortening and back pain, but not, as requested, a right hip disability.  In addition, the examiner's answer to the specific questions posed regarding whether such shortening represented a congenital "defect" or "disease" is inadequate.  Finally, the opinions do not reflect any meaningful consideration of the Veteran's statements as to incurrence and continuity of symptomatology of the conditions at issue, or his reported self-treatment of these conditions. 

Given the above, the Board finds that the opinions rendered with respect to the  claims for service connection remaining on appeal would not likely withstand judicial  review, and that addendum opinions from the VA physician who conducted these examinations must be obtained.  Stegall, D'Aries, Dyment, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current disability of the right shoulder, right hip, left ankle, right leg and Eustachian tube dysfunction.  The contents of the entire, electronic claims file (VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated clinician.

Based on a review of the record, the physician is asked to offer responses to the following: 

(A) Since the filing of the claims for service connection for right shoulder, right hip, and left ankle disabilities and Eustachian tube dysfunction in January 2008, and the claim for service connection for a right leg disability in August 2009, has there been any disability associated with these conditions that is at least as likely as not (at least a 50-50 probability) related to the Veteran's active military service, including to carrying heavy items, running on uneven surfaces, twisting injuries of the left ankle and/or complaints of dizziness in service?   

In addressing the above question, the examiner should specifically address the diagnoses found in the June 2008 VA examination report which includes bilateral rotator cuff tendonitis, recurrent left ankle strain, bilateral benign paroxysmal, recurrent positional vertigo.  In so doing, the examiner should state whether the diagnoses noted on the June 2008 VA examination report are considered chronic disabilities or whether they are acute disorders.  If is determined that any of the June 2008 diagnosed disorders are chronic disabilities, state whether it is a 50-50 probability that such is related to any incident of service, including carrying heavy items, running on uneven surfaces, twisting injuries of the left ankle and/or complaints of dizziness in service.


(B) With respect to the examination addressing the claims for service connection for right hip and right leg disabilities, the examiner must answer the following questions: 

(1) Does the Veteran's right leg shortening represent a (1) congenital defect or (2) a congenital disease? (The term 'defect' is broadly defined as a structural or inherent abnormality or condition that is more or less stationary in nature.) (The term 'disease' is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.) 

(2) If it is determined that the right leg shortening is a congenital defect, please opine whether it is at least as likely as not (at least a 50-50 probability) that the Veteran incurred a disease or injury superimposed upon such defect during service and, if so, whether he incurred a right hip disability due to such a superimposed disease or injury or whether such superimposed injury aggravated (increased the severity) of a hip disability beyond the natural progress of the disability.  If so, identify that aspect of the disability which is due to such aggravation.

(3) If it is determined that the right leg shortening is due to a congenital disease, please opine whether such disease (1) clearly and unmistakably (i.e., highest degree of medical certainty) existed prior to the Veteran's active service and (2) clearly and unmistakably WAS NOT aggravated by such service.  If it is determined that both questions are answered in the affirmative, state whether such condition increased in severity (was aggravated) by service.  If aggravation is found, state whether there is clear and unmistakable evidence showing that any increase in service is due to the natural progress of the disability.  If there is no clear and unmistakable evidence that any increase is due to the natural progress of the disability, state whether the right leg shorting which was aggravated by service caused a right hip disability.  If it is determined that it did not cause a right hip disability, stated whether such condition aggravated a right hip disability beyond the natural progress of the disorder.

In rendering such opinions, the examiner should consider the testimony and statements  submitted by the Veteran, to include those pertaining to the incurrence and continuity of symptomatology of the conditions at issue, as well as self-treatment.  In considering these contentions, the clinician should particularly comment on the relative significance of the Veteran's contentions with regard to self-treatment in light of his training and experience as an EMT.  The examiner should also review the Veteran's history as noted in the Board's September 2014 Remand.  A complete rationale for each opinion offered should be provided. 

2.  After completion of the above, the RO should review the expanded claims file and readjudicate the claims for service connection remaining on appeal.  To the extent any such claim is denied, the RO should furnish the Veteran a  supplemental statement of the case.  After he is afforded an opportunity to respond, the case should be returned to the Board for appellate review.  
  
The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
OSK. OSBORNEBE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


